Proceeding pursuant to CPLR article 78 to review a determination of the respondent Commissioner of the New York State Department of Social Services, dated May 25, 1976, which, after a statutory fair hearing, affirmed a determination of the local agency to reduce petitioner’s grant of aid to dependent children, in order to recoup overpayments caused by her willful failure to report other income received by her from her husband from May, 1969 to July, 1974. Petition granted to the extent that the determination of the State commissioner is modified, on the law, by adding thereto, immediately after the provision that the determination of the local agency is affirmed, a provision that any reduction in benefits will require a prior finding that petitioner’s minor children do not require the assistance which they are now receiving. As so modified, determination confirmed, without costs or disbursements, and matter remanded to the State commissioner for further proceedings not inconsistent herewith. Although the determination that petitioner willfully withheld information of income and resources provided by her husband was supported by substantial evidence, her misconduct may not serve to deprive the minor children of the assistance which they are entitled to receive, in the absence of any indication of a present lack of need (see Matter of Palermo v Toia, 56 AD2d 889; Matter of Westby v Berger, 54 AD2d 911, 912; Matter of Zabala v Lavine, 48 AD2d 880, 881; Matter of Ryan v New York State Dept. of Social Servs., 40 AD2d 867). Shapiro, J. P., Cohalan, Margett and Hawkins, JJ., concur.